Case 2:19-cv-00639-SPC-MRM Document 9 Filed 03/25/20 Page 1 of 3 PageID 224




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

CHRISTOPHER JOHNSON,

         Plaintiff,

v.                                                   Case No.: 2:19-cv-639-FtM-38MRM

AVE MARIA SCHOOL OF LAW and
TOM MONAGHAN,

         Defendants.
                                             /

                            REPORT AND RECOMMENDATION

         Before the Court is Christopher Johnson’s Amended Complaint (Doc. 6) and second

motion seeking leave to proceed in forma pauperis under 28 U.S.C. § 1915 and M.D. Fla. R.

4.07 (Doc. 7). On December 2, 2019, the Court denied without prejudice Mr. Johnson’s initial

motion for leave to proceed in forma pauperis. (Doc. 5).

         Specifically, the Undersigned found that Mr. Johnson’s original Complaint (Doc. 1) was

an impermissible shotgun pleading replete with conclusory, vague, and immaterial facts not

obviously connected to any particular cause of action. (Doc. 5 at 5). The Undersigned also

found that the Complaint asserted factual allegations that were extremely difficult to follow. (Id.

at 5-6). Lastly, the Undersigned found that Mr. Johnson had not set forth each claim founded on

a separate transaction or occurrence in a separate count, as required by Fed. R. Civ. P. 10(b),

when doing so would greatly promote clarity. (Id. at 6). The Undersigned’s Order warned

Plaintiff that failure to cure these defects would cause the Undersigned to recommend “to the

presiding United States District Judge that this action be dismissed without further notice.” (Id.

at 8).
Case 2:19-cv-00639-SPC-MRM Document 9 Filed 03/25/20 Page 2 of 3 PageID 225




       After careful review of Mr. Johnson’s Amended Complaint (Doc. 6), the Undersigned

finds that it suffers from the same deficiencies identified in the Undersigned’s prior Order and

even repeats verbatim portions of the original Complaint that were and continue to be

problematic. (Compare, e.g., Doc. 5 at 6, with Doc. 6 at 4-5; compare also Doc. 5 at 6-7, with

Doc. 6 at 10-11). As a result, Mr. Johnson’s Amended Complaint does not comply with the

Court’s prior order and continues to be procedurally and substantively deficient.

                                         CONCLUSION

       For these reasons, the Undersigned RESPECTFULLY RECOMMENDS that:

       1.      The Application to Proceed in District Court Without Prepaying Fees or Costs

               (Doc. 7), which the Undersigned construes as a motion for leave to proceed in

               forma pauperis under 28 U.S.C. §1915 and M.D. Fla. R. 4.07 be DENIED.

       2.      The presiding United States District Judge DISMISS without prejudice this

               action.

       RESPECTFULLY RECOMMENDED in Chambers in Ft. Myers, Florida on March

25, 2020.




                                                 2
Case 2:19-cv-00639-SPC-MRM Document 9 Filed 03/25/20 Page 3 of 3 PageID 226




                                       NOTICE TO PARTIES

          A party has fourteen days from this date to file written objections to the Report and

Recommendation’s factual findings and legal conclusions. A party’s failure to file written

objections waives that party’s right to challenge on appeal any unobjected-to factual finding or

legal conclusion the district judge adopts from the Report and Recommendation. See 11th Cir.

R. 3-1.




Copies furnished to:


Counsel of Record
Unrepresented Parties




                                                   3
